                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION


BARRY LEE YOUNG                                                                         PLAINTIFF


v.                                 No: 3:19-cv-00145 DPM-PSH


MARTY BOYD, et al.                                                                    DEFENDANTS

                                               ORDER

        Having reviewed Plaintiff Barry Lee Young’s amended complaint (Doc. No. 5) for

screening purposes,1 it appears that service is appropriate with respect to Young’s Eighth

Amendment conditions-of-confinement claims against defendants Keith Bowers, Marty Boyd, T.

Raymond, and Keith Harrell. The Clerk of the Court shall prepare summonses for these defendants

and the United States Marshal is hereby directed to serve a copy of the amended complaint (Doc.

No. 5) and summons on defendants without prepayment of fees and costs or security therefor.

Service should be attempted through the Craighead County Sheriff’s Office, 901 Willett Road,

Jonesboro, Arkansas 72401.2

        IT IS SO ORDERED this 29th day of July, 2019.




                                                        UNITED STATES MAGISTRATE JUDGE




        1
         The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a).
        2
          If any of the Defendants are no longer County employees, the individual responding to service
must file a SEALED Statement providing the unserved Defendant’s last known private mailing address.
